Abatement Order filed September 13, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00171-CR
                                   ____________

                KYON ARSHAWNTO MITCHELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCR-072012C

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Jessica Jaramillo-
Moreno. On August 28, 2018, counsel filed a motion to withdraw as appellate
counsel due to a conflict of interest. Accordingly, we enter the following order.

      We ORDER the judge of the 400th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of any
hearing is made, and shall order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing any orders permitting counsel to withdraw
and appointing new counsel. Those records shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM